Citation Nr: 0618861	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO. 03-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne of the 
hands, face, head and feet, with scarring of the face and 
hands, as secondary to Agent Orange exposure.

2.  Entitlement to service connection for gallstones.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hearing loss, and entitlement to service 
connection for chloracne of the hands, face, head and feet 
with scarring of the face and hands, as secondary to Agent 
Orange exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2005, the Board remanded this claim to the RO for 
additional development.  The case has returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  Gallstones were not manifested during service.  

2.  Gallstones were not diagnosed until many years after 
service, and currently diagnosed cholelithiasis is not shown 
to be related to service.


CONCLUSION OF LAW

Gallstones were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Here the service medical records show that at entrance in 
February 1969, the veteran denied a history of gall bladder 
trouble or gall stones, and clinical evaluation of the 
abdomen was normal.  During service, upper GI series in 
August 1972 and in March 1976 were normal.  In July 1976, a 
GI consultation assessed, rule out cholecystitis.  In August 
1976 a repeat gall bladder study was inadequate to diagnose 
an abnormal study.  In December 1976, the gall bladder was 
noted to be bi-lobed and demonstrate a Phrygian Cap.  At 
separation in December 1976, no pertinent abnormality was 
diagnosed.  

While cholelithiasis, history of, was diagnosed on VA 
examination in July 1977, this was based solely on 
information provided by the veteran, and clinical 
documentation does not reflect that the veteran was diagnosed 
with cholelithiasis until many years thereafter.  VA 
ultrasounds in December 1993 and in January 1997 showed no 
evidence of gallstones.  Cholelithiasis is noted in the 
record in 2001 and thereafter.  

In effect there is no definitive finding of gallstones in 
service or for many years thereafter.  In addition, the 
currently diagnosed cholelithiasis is not shown to be related 
to the veteran's service by competent medical evidence.  
Thus, the requirements for service connection have not been 
met and the claim must be denied.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for gallstones.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection for gallstones in August 2002.  That 
letter properly complied with the requirements noted above; 
however, it was not timely sent. However, the right to 
content-complying notice and proper subsequent VA process was 
subsequently received.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, N. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield , Id.  The Board 
finds that the present adjudication of the issue regarding 
service connection for gallstones will not result in any 
prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  The 
Board notes that an etiological opinion has not been 
obtained.  However, the evidence indicates that the veteran 
was not diagnosed with gallstones during service, and there 
is no competent medical evidence showing a nexus between 
service and the disorder at issue.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2005).   For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for gallstones is denied.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the United States Court of Appeals for Veterans 
Claims (Court) noted that VA's obligation under the VCAA to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The VCAA letter furnished the veteran in April 2005 addressed 
the issue of entitlement to service connection for hearing 
loss and not new and material evidence to reopen the claim, 
which was last denied by the Board in January 2000.  It did 
not meet the requirements set forth by the Court in Kent.  
Accordingly, the Board's consideration of the issue in 
appellate status at this time regarding new and material 
evidence to reopen a claim of entitlement to service 
connection for hearing loss would constitute prejudicial 
error.  Therefore, the case as to this issue must be remanded 
so that the RO may provide the veteran with notice that 
complies with the criteria elaborated by the Court in Kent.  

The veteran served in Vietnam and thus exposure to Agent 
Orange is presumed.  38 U.S.C. § 1116(f).  Under 38 C.F.R. § 
3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  The list includes chloracne or other acneform 
disease consistent with chloracne.  Chloracne must be 
manifest within one year after the last exposure to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6).  The veteran 
testified before the undersigned in December 2005 that he was 
treated at a VA facility in Montgomery and at Tuskegee in 
late 1971 and 1972 for chloracne, and the record shows that 
he has current diagnoses of chloracne.  In addition, in 
December 2001 on VA outpatient treatment, a VA examiner 
diagnosed chloracne, probably related to herbicide exposure.  
The examiner failed to provide a basis for this opinion.  VA 
is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran should therefore be afforded a VA examination.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining all relevant medical 
evidence that is not already of record.  
The RO should attempt to obtain records 
of treatment from VA facilities in 
Montgomery and Tuskegee for the veteran 
for 1971 and 1972.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder. 

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician who has the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review and all necessary testing should 
be accomplished.  Based on a review of 
the entire record and the current 
examination, the physician should render 
an opinion as to whether it is at least 
as likely as not (a 50 percent chance or 
greater) that the veteran's chloracne is 
related to the veteran's military 
service, to include whether chloracne 
resulted from the veteran's exposure to 
herbicides in Vietnam (see 38 C.F.R. § 
3.307).  Complete rationale must be 
utilized by the physician in the support 
of any etiological opinion offered.  All 
factors upon which the medical opinion is 
based must be set forth for the record.  

3.  Thereafter, the RO should ensure that 
all notification and development 
procedures set forth in the VCAA are 
fully complied with and satisfied as to 
the new and material evidence issue.  
This includes written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his attempt to 
reopen the claim for service connection 
for hearing loss, and the evidence, if 
any, the RO will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim, pursuant to Kent v. 
Nicholson.  The RO should also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  

4.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  The 
veteran should also be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.


 


The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


